department of the treasury internal_revenue_service washington d c date number release date uilc-1441 cc intl br2 lhatten-boyd cor-115701-01 dear this is in response to your correspondence to mr john staples dated date you have requested information regarding tax withheld under sec_1441 of the internal_revenue_code on dividends_paid to you by specifically you request information regarding the procedure for requesting a refund of such tax on behalf of your account holders pursuant to the information you submitted a nominee account with on u s source dividends_paid to for payments remitted after from until maintains withheld account holders on behalf of its reduced the withholding rate to new regulations have been issued under sec_1441 effective because should have applied the old rules to the dividends were paid prior to that date determine the proper procedure for withholding on the dividends article of the u s - income_tax treaty provides that the proper rate of withholding on dividends_paid residents i sec_15 to to claim a refund for the amount overwithheld should complete form 1120f specifically section i of that form should be completed to show the amount of dividends_paid the proper rate_of_tax and the amount of tax actually withheld a copy of the form 1042-s that was issued to should be attached to the submission the form 1120f and corresponding instructions can be obtained on the irs website www irs ustreas gov from finally it should be noted that should not use its qi-ein to obtain the does not have an ein other than its qi-ein it will have to apply for refund if one on form ss-4 be sure to state clearly on that form that the reason for the ein cor-115701-01 request is to obtain a treaty benefit otherwise reporting requirements will attach to the number issued and will receive notices in the future for failure to make returns as required by certain foreign entities we hope this information is helpful if you have any further questions regarding this matter please feel free to contact laurie hatten-boyd of my office at sincerely phyllis e marcus branch chief cc intl br office of associate chief_counsel international
